DETAILED ACTION
In view of the Appeal Brief filed on 28 June 2021, PROSECUTION IS HEREBY REOPENED. A new Rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786                          
                                                                                                                                                                              
Response to Arguments
Claims 1-19 are pending in the current action.
Applicant argues that the Double Patenting rejection is overcome by a terminal disclaimer; however, Examiner does not see the terminal disclaimer in the file wrapper.
Applicant argues that Firsov does not disclose a receiver nor a coupling member, however under a broad interpretation of both terms (Receiver- to be a recipient, Merriam-Webster)(Coupling member- a device that serves to connect the ends of adjacent parts or objects, Merriam-Webster) the members of Firsov meet the claim limitations. The universal fastener 40 is connected on either side by a spanning component 50 via holes 48, thus there is obviously apportion of fastener 40 that can be interpreted as “receiver” and a “coupling member” interpreted generically, one above and one below. Should Applicant wish to have the receiver and coupling member associated with specific structural features that the features should be included in the claim limitations.

Applicant’s arguments with respect to Miller have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 6-7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 16 of Thompson (U.S. Patent No. 10,667,940) in view of Firsov (US 20050010150). 
	With respect to claim 1, Thompson Claim 2 discloses A system for externally applying corrective forces to a vertebral column (‘940, claim 1, system for externally applying corrective force to a vertebral column of a patient) of a patient having a torso with a front, a back, and two sides, said system (inherent property of a user) comprising: an inferior terminal ring segment; a superior terminal ring segment; at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment (‘940, claim 1, said plurality of ring segments including at least an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment); a first adjustable coupling mechanism mounted on a back surface of one of the two terminal ring segments and of each intermediate ring segment (‘940, claim 1, at least one dorsal drive unit on a dorsal surface of each intermediate ring segment and of one of the two terminal ring segment); a second adjustable coupling mechanism mounted on the back surface of the one terminal ring segment and of each intermediate ring segment (‘940, claim 2, wherein at least one additional dorsal drive unit is positioned on a dorsal surface of each intermediate ring segment and of the one terminal ring segment); a first dorsal receiver mounted on a back surface of the other of the two terminal ring segments and of each intermediate ring segment (‘940, claim 1, at least one dorsal receiver rigidly mounted on a dorsal surface of each intermediate ring segment and on a second of the two terminal ring segments); a second dorsal receiver mounted on the 
Thompson Claim 2 is silent on wherein each ring segment has a front, a back, and two sides which are configured to fully circumscribe the front, the back, and the two sides the torso of the patient; adjustable coupling mechanism.
Firsov teaches an analogous system for externally applying corrective forces to a vertebral column of a patient having a torso with a front, a back, and two sides (Fig 1, device 10), said system comprising: an inferior terminal ring segment; a superior terminal ring segment; at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment (Fig 4, a superior segment, an intermediate, and an inferior segment shown, each labeled a ring 20); wherein each ring segment has a front, a back, and two sides which are configured to fully circumscribe the front, the back, and the two sides the torso of the patient ([0099], circumferential rings).

Thompson/Firsov discloses the device as discussed above.
Thompson /Firsov is silent on adjustable coupling mechanism.
Thompson claim 5 further teaches adjustable coupling mechanism (and, an adjustable fixator that allows said axle to be rotated for adjustment and fixated at a specific position thereby allowing a fixed positioning of said elastic member with respect to the drive unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Thompson/Firsov to be adjustable as taught by US 10,667,940 claim 5 in order to ensure the device can be placed in specific positions (US 10,667,940 claim 5).
With respect to claim 6, Thompson/Firsov discloses The system of claim 1, wherein the first and second adjustable coupling mechanisms are laterally spaced from each other on opposite sides of the longitudinal axis (Firsov Fig 5, shown). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rings of Thompson to circumscribe the user as taught by Firsov in order to best support the user (Firsov [0011]).
With respect to claim 7, Thompson/Firsov discloses The system of claim 8, wherein the first and second dorsal receivers are laterally spaced from each other on opposite sides of a longitudinal axis (Firsov Fig 5, shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rings of Thompson to circumscribe the user as taught by Firsov in order to best support the user (Firsov [0011]).
With respect to claim 10, Thompson Claim 16 discloses A method for externally applying corrective forces to a vertebral column of a patient having a torso with a front, a back, and two sides (‘940, claim 16, A method of externally applying corrective force to a vertebral column of a patient) comprising: placing an inferior terminal ring segment about a circumference of a lumbar region of the ; placing a superior terminal ring segment about a circumference of a cervical region of the patient's torso; placing at least one intermediate ring segment about a circumference of the patient's thoracic region of the patient's torso (‘940, claim 16, placing at least three ring separate segments including an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment in a spaced); wherein the ring segments are separate from each other and are spaced-apart along a vertical axis; securing first and second terminal elastic members between one of the terminal ring segments and a first intermediate ring segment (‘940, claim 16, substantially coaxial configuration about a vertical axis on a torso of the patient such that each said ring segment conforms to a circumference of said torso); 4Appl. No. 16/406,999Amdt. dated August 5, 2020Reply to Final OA of February 6, 2020securing first and second intermediate elastic members between a first intermediate ring segment the other of terminal ring segments (‘940, claim 16, securing an elastic member between a terminal dorsal drive unit on a terminal ring segment and a dorsal receiver on a first intermediate ring segment); and rotating and fixating an end of each of the attached elastic members so that an opposite end the elastic member applies a force to the adjacent ring segment (‘940, claim 16, adjusting the terminal dorsal drive unit to apply a rotational force to an end of the elastic member to deflect an axis of the elastic member to apply a force in a direction perpendicular to a lateral plane on the dorsal receiver on the first intermediate ring segment), wherein the force rotates the adjacent ring about the vertical axis (‘940, claim 16, apply a force in a direction perpendicular to a lateral plane on the dorsal receiver on the adjacent ring).
Thompson claim 16 is silent on wherein said inferior terminal ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the lumbar region; wherein said superior terminal ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the cervical region; wherein said intermediate ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the thoracic region.
Firsov teaches an analogous method for externally applying corrective forces to a vertebral column of a patient having a torso with a front, a back, and two sides (Fig 1, device 10) comprising: placing an inferior terminal ring segment about a circumference of a lumbar region of the patient's torso, wherein said inferior terminal ring segment has a front, a back, and two sides which fully circumscribe the  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rings of Thompson/Firsov to circumscribe the user as taught by Firsov in order to best support the user (Firsov [0011]).

Claims 4-5, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 16 of Thompson/Firsov as applied to claims 1 and 10 above, and further in view of Harris (US 5876361).
 With respect to claim 4, Thompson/Firsov discloses The system of claim 1
Thompson/Firsov is silent on wherein each elastic member comprises a spring beam.
Harris teaches an analogous brace with elastic connection members that is a beam (col 2 ln 40-50, spring strip 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Thompson/Firsov to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).
With respect to claim 5, Thompson/Firsov/Harris discloses The system of claim 1, wherein each elastic member comprises material chosen from the group consisting of a semi-rigid metal, a superelastic 
With respect to claim 15, Thompson/Firsov discloses A method as in claim 10.
Thompson/Firsov is silent on wherein each elastic member comprises a spring beam.  
Harris teaches an analogous brace with elastic connection members that is a beam (col 2 ln 40-50, spring strip 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Thompson/Firsov to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 16 of Thompson/Firsov as applied to claim 1 above, and further in view of Varta (US 1589670).
With respect to claim 8, Thompson/Firsov discloses The system of claim 1.
Thompson/Firsov is silent on wherein the first and second adjustable coupling mechanisms are positioned closer to the longitudinal axis than are the first and second dorsal receivers such that said elastic members laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and second dorsal receivers.  
Varta teaches an analogous spinal device having the first and second coupling mechanisms 24/24 are positioned closer to the longitudinal axis than are the first and second dorsal receivers 21/21 such that said elastic members 14/14 laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and second dorsal receivers (Fig 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanism/receivers positions of Thompson/Firsov to be as taught by Varta in order to better steady the belts in relation with each other (Varta col 4 ln 75-85) and further separate the belts (Varta col 1 ln 15-20).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 16 of Thompson/Firsov/Varta as applied to claim 8 above, and further in view of Harris (US 5876361).
With respect to claim 9, Thompson/Firsov/Varta discloses The system of claim 8.
Thompson/Firsov/Varta is silent on wherein each dorsal receiver comprises a slot sized to allow a free end of the elastic member limited motion in a lateral and sagittal plane while inhibiting front-to-back motion in a transverse plane.
Harris teaches an analogous dorsal receiver 14/22 comprises a slot 24 sized to allow a free end of the elastic member 18 limited motion in a lateral and sagittal plane while inhibiting front-to-back motion in a transverse plane (Fig 3, limited and inhibited motion in all directions via the slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Thompson/Firsov/Varta to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov in view of Bonutti (US 5213094).
With respect to claim 1, Firsov discloses A system for externally applying corrective forces to a vertebral column of a patient having a torso with a front, a back, and two sides (Fig 1, device 10), said system comprising: an inferior terminal ring segment; a superior terminal ring segment; at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment (Fig 4, a superior segment, an intermediate, and an inferior segment shown, each labeled a 
Firsov is silent on adjustable coupling mechanism, and wherein each adjustable coupling mechanism is configured to rotate and to fixate an end of the attached elastic member so that the elastic member applies a force to the dorsal 2Appl. No. 16/406,999receiver on the adjacent ring segment, wherein the force rotates the adjacent ring about the vertical axis.
Bonutti teaches an analogous coupling mechanism for an elastic cable 110 (col 11 ln 30-40, elastic cable 110) wherein the coupling mechanism is adjustable (col 6 ln 40-50, adjustment of cable 110 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 2, Firsov/Bonutti discloses The system of claim 1, further comprising a third adjustable coupling mechanism positioned on a lateral surface of one of the two terminal ring segment and on each intermediate ring segments (Firsov Fig 2) and is configured to rotate and fixate an end of an attached elastic member to deflect an axis of the attached elastic member (Bonutti col 6 ln 40-50) to apply a force on a lateral receiver on an adjacent ring segment in a sagittal plane (Firsov [0101], elastic member 50 would obviously apply a series of forces and counterforces when applied to the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 3, Firsov/Bonutti discloses The system of claim 2, wherein each coupling mechanism comprises: a bearing mount (Bonutti Fig 1, coupling member is a winch which has a mount on either side of a spool); an axle secured on opposing ends to the bearing mount (Bonutti Fig 1, coupling member is a winch which has a mount on either side of a spool, spool is an axle); and12Attorney Docket No. 53013-703.301 an adjustable fixator that allows said axle to be rotated for adjustment and fixated at a specific position thereby allowing a fixed positioning of said elastic member with respect to the drive unit (Bonutti Fig 1, ratchet system and knob would allow for rotation and fixation); wherein the attached end of said elastic member is connected to the axle such that the elastic member is oriented perpendicularly to a longitudinal axis of the axle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 6, Firsov/Bonutti discloses The system of claim 1, wherein the first and second adjustable coupling mechanisms are laterally spaced from each other on opposite sides of the longitudinal axis (Firsov Fig 5, shown). 
With respect to claim 7, Firsov/Bonutti discloses The system of claim 8, wherein the first and second dorsal receivers are laterally spaced from each other on opposite sides of a longitudinal axis (Firsov Fig 5, shown).  
With respect to claim 10, Firsov discloses A method for externally applying corrective forces to a vertebral column of a patient having a torso with a front, a back, and two sides (Fig 1, device 10) comprising: placing an inferior terminal ring segment about a circumference of a lumbar region of the patient's torso, wherein said inferior terminal ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the lumbar region (Fig 4, [0099], circumferential superior segment, intermediate, and inferior segments shown, each labeled a ring 20); placing a superior terminal ring segment about a circumference of a cervical region of the patient's torso, wherein said superior terminal ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the cervical region (Fig 4, [0099], circumferential superior segment, intermediate, and inferior segments shown, each labeled a ring 20); placing at least one intermediate ring segment about a circumference of the patient's thoracic region of the patient's torso, wherein said intermediate ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the thoracic region (Fig 4, [0099], circumferential superior segment, intermediate, and inferior segments shown, each labeled a ring 20); wherein the ring segments are separate from each other and are spaced-apart along a vertical axis (Fig 5, shown); securing first and second terminal elastic members between one of the terminal ring 
Firsov is silent on and rotating and fixating an end of each of the attached elastic members so that an opposite end the elastic member applies a force to the adjacent ring segment, wherein the force rotates the adjacent ring about the vertical axis.  
Bonutti teaches an analogous coupling mechanism for an elastic cable 110 (col 11 ln 30-40, elastic cable 110) wherein the coupling mechanism is adjustable (col 6 ln 40-50, adjustment of cable 110 length by winch 84), and wherein each adjustable coupling mechanism is configured to rotate and to fixate an end of the attached elastic member (col 6 ln 40-50, adjustment of cable 110 length by winch 84, winch adjusts elastic length by rotation) and rotating and fixating an end of each of the attached elastic members so that an opposite end the elastic member applies a force to the adjacent ring segment (Fig 1, tension of cable and ratchet winch 84 rotates the rings 28/48 relative to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to be a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 11, Firsov/Bonutti discloses A method as in claim 10, wherein rotating and fixating (Bonutti col 6 ln 40-50) comprises adjusting (1) a first adjustable coupling mechanism mounted on a back surface of the terminal ring segment, (2) a second adjustable coupling mechanism mounted on the back surface of the terminal ring segment, (3) a first adjustable coupling mechanism mounted on a back surface of the intermediate ring segment, and a second adjustable coupling mechanism mounted on the back surface of the intermediate ring segment (Firsov Fig 5, independent tension members 50 shown attached to each ring segment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 12, Firsov/Bonutti discloses A method as in claim 11, wherein the first and second adjustable coupling mechanisms apply a rotational force to an end of the elastic member to deflect an axis of the elastic member to apply a force in a lateral plane on a vertically adjacent ring segment (Bonutti col 6 ln 40-50, adjustment of cable 110 length by winch 84, winch adjusts elastic length by rotation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 13, Firsov/Bonutti discloses A method as in claim 12, further comprising rotating and fixating a third adjustable (Bonutti Fig 1, coupling member is adjustable) coupling mechanism positioned on a lateral surface of one of the two terminal ring segment and on each intermediate ring segments wherein the third adjustable coupling mechanism applies a rotational force to an end of the elastic member to deflect an axis of the elastic member to apply a force in a sagittal plane on a vertically adjacent ring segment (Firsov Fig 2, fourth, lateral coupling system shown connecting adjacent rings).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 14, Firsov/Bonutti discloses A method as in claim 11, wherein each coupling mechanism comprises: a bearing mount (Bonutti Fig 1, coupling member is a winch which has a mount on either side of a spool); an axle secured on opposing ends to the bearing mount (Bonutti Fig 1, coupling member is a winch which has a mount on either side of a spool, spool is an axle); and14Attorney Docket No. 53013-703.301 an adjustable fixator that allows said axle to be rotated for adjustment and fixated at a specific position thereby allowing a fixed positioning of said elastic member with respect to the drive unit (Bonutti Fig 1, ratchet system and knob would allow for rotation and fixation); wherein the attached end of said elastic member is connected to the axle such that the elastic member is oriented perpendicularly to a longitudinal axis of the axle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 16, Firsov/Bonutti discloses A method as in claim 11, wherein the first and second adjustable coupling mechanisms on the back surface of the terminal ring segment are laterally spaced from each other on opposite sides of the longitudinal axis and wherein the first and second adjustable coupling mechanisms on the back surface of the intermediate ring segment are laterally spaced from each other on opposite sides of the longitudinal axis (Firsov Fig 5, shown).  
With respect to claim 17, Firsov/Bonutti discloses A method as in claim 16, wherein the opposite ends of the elastic members are laterally spaced from each other on opposite sides of a longitudinal axis (Firsov Fig 5, shown).  

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov/Bonutti as applied to claim 1 and 10 above, and further in view of Harris (US 5876361)
 With respect to claim 4, Firsov/Bonutti discloses The system of claim 1
Firsov/Bonutti is silent on wherein each elastic member comprises a spring beam.
Harris teaches an analogous brace with elastic connection members that is a beam (col 2 ln 40-50, spring strip 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Firsov/Bonutti to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).
With respect to claim 5, Firsov/Bonutti/Harris discloses The system of claim 1, wherein each elastic member comprises material chosen from the group consisting of a semi-rigid metal, a superelastic 
With respect to claim 15, Firsov/Bonutti discloses A method as in claim 10.
Firsov/Bonutti is silent on wherein each elastic member comprises a spring beam.  
Harris teaches an analogous brace with elastic connection members that is a beam (col 2 ln 40-50, spring strip 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Firsov/Bonutti to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov/Bonutti as applied to claim 1 and 17 above, and further in view of Varta (US 1589670).
With respect to claim 8, Firsov/Bonutti discloses The system of claim 1.
Firsov/Bonutti is silent on wherein the first and second adjustable coupling mechanisms are positioned closer to the longitudinal axis than are the first and second dorsal receivers such that said elastic members laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and second dorsal receivers.  
Varta teaches an analogous spinal device having the first and second coupling mechanisms 24/24 are positioned closer to the longitudinal axis than are the first and second dorsal receivers 21/21 such that said elastic members 14/14 laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and second dorsal receivers (Fig 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanism/receivers positions of Firsov/Bonutti to be as taught by Varta in order to better steady the belts in relation with each other (Varta col 4 ln 75-85) and further separate the belts (Varta col 1 ln 15-20).
With respect to claim 18, Firsov/Bonutti discloses A method as in claim 17.

Varta teaches an analogous spinal device having the first and second coupling mechanisms 24/24 are positioned closer to the longitudinal axis than are the opposite ends of the elastic members 21/21 such that said elastic members 14/14 laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and said opposite ends (Fig 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanism/receivers positions of Firsov/Bonutti to be as taught by Varta in order to better steady the belts in relation with each other (Varta col 4 ln 75-85) and further separate the belts (Varta col 1 ln 15-20).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov/Bonutti/Varta as applied to claim 8 and 18 above, and further in view of Harris.
With respect to claim 9, Firsov/Bonutti/Varta discloses The system of claim 8.
Firsov/Bonutti/Varta is silent on wherein each dorsal receiver comprises a slot sized to allow a free end of the elastic member limited motion in a lateral and sagittal plane while inhibiting front-to-back motion in a transverse plane.
Harris teaches an analogous dorsal receiver 14/22 comprises a slot 24 sized to allow a free end of the elastic member 18 limited motion in a lateral and sagittal plane while inhibiting front-to-back motion in a transverse plane (Fig 3, limited and inhibited motion in all directions via the slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Firsov/Bonutti to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).
With respect to claim 19, Firsov/Bonutti/Varta discloses A method as in claim 18.

Harris teaches an analogous dorsal receiver 14/22 comprises a slot 24 sized to allow a free end of the elastic member 18 limited motion in a lateral and sagittal plane while inhibiting front-to-back motion in a transverse plane (Fig 3, limited and inhibited motion in all directions via the slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Firsov/Bonutti to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786